COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Cause No 01-13-00736-CV; In re Knight Refrigerated, LLC and Carroll Chapman, Relators

             Original Proceeding on Petition for Writ of Mandamus from Mensch v. Knight
             Refrigerated, LLC, Cause No. 13-CV-0470, in the 56th District Court of Galveston
             County, Texas.

     On August 28, 2013, relators Knight Refrigerated, LLC and Carroll Chapman filed a
mandamus petition and a motion for emergency relief requesting a partial stay of discovery.

       The emergency motion for a temporary partial stay of discovery is GRANTED. Pending
consideration of the mandamus petition by a full panel of this court,

        1. the trial court’s July 15, 2013 order compelling a response to Interrogatory No. 4 is
           stayed, and

        2. the trial court’s August 7, 2013 order compelling responses by St. Luke’s Physicians
           Center or Richard Sandison, M.D. to a deposition by written questions is also stayed.

TEX. R. APP. P. 52.10(b). Any party may move the court at any time to reconsider this grant of
temporary relief. TEX. R. APP. P. 52.10(c). Moreover, nothing in this order shall be construed to
prevent further proceedings in the trial court to narrow the scope of disagreement—should the
parties wish to pursue them and should the trial court in its discretion choose to permit them—to
include a request for in camera inspection of the medical records at issue. See TEX. R. EVID. 509;
cf. R.K. v. Ramirez, 887 S.W.2d 836, 843 (Tex. 1994) (“when requested, the trial court must
perform an in camera inspection of the documents produced to assure that the proper balancing of
interests . . . occurs before production is ordered”). In the interest of judicial efficiency, all parties
are requested to promptly inform this court of any developments which may have the effect of
mooting the mandamus petition or limiting the scope of dispute.

        Finally, the court ORDERS that the response to the mandamus petition by any real party in
interest, if any, shall be due Wednesday, October 9, 2013.

        It is so ORDERED.


Judge’s signature: __/s/ Michael Massengale________________________________________
                   Acting individually


Date: September 9, 2013